DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 and 15 are currently pending.
Claim 13-14 and 16-18 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/12/2020 has been entered.

Response to Amendments
Applicant’s amendments filed 06/12/2020 have been entered.
Claims 1-4 have been amended. Claim 18 has been canceled.
The Section 112(a) enablement rejection and new matter rejection has been updated to reflect Applicant’s amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Given the broad disclosure of the perforations to be a “regular pattern of perforations” to be characterized by an installation strain of at most 3.5% or a service strain of at most 3.0%, it is unclear to those with ordinary skill in the art as to the scope of what an optimized “regular perforation pattern” structure would be configured to yield the claimed installation strain and service strain properties when tested in the claimed manner (see claim 6) such as in response to a 6.1 kN/meter load test. That is, the disclosure does not provide any structural dimensions or guidance as to what the claimed “regular pattern of perforations” is and would thus require undue experimentation for one of ordinary skill in the art.
Case law holds the applicant’s specification must be “commensurately enabling [regarding the scope] of the claims” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 2986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claims 1-12 and 15, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-12 and 15 read on any regular perforation pattern on the polymeric strips result in a service strain of at most 3.0% and/or an installation strain of at most 3.5% while the specification discloses no specifics on the “regular” perforation pattern, such as perforation size, shape, dimensions, alignment, spacing between perforations, depth of the perforations, area of perforation coverage, and so forth and does not even mention that the perforation pattern is a “regular perforation pattern” within the defined area which leads to the claimed unchanged shape upon the claimed test. A “regular pattern” could read on a numerous variety of potential patterns which all alter the aforementioned perforation characteristics and combine them with numerous patterns of perforations such as arranging the perforations in a star patterns, circular patterns, spiral patterns, square patterns, rectangular patterns, octahedral patterns, starburst patterns, combinations and so forth. The potential patterns increases greatly when one of ordinary skill in the art considers changing the spacing’s between the perforations, such as the first two rows of perforations may be spaced further than the second and third rows of perforations in combination with other characteristics such as the size, shape, depth, and so forth of the actual perforation structure. Additionally, the specification just broadly states the perforation patterns are “optimized” and even states that the cell walls can be perforated and/or embossed, which implies the perforations are optional (See Applicant’s PGpub: par. 0029). Further, the figures, on which Applicant is see Applicant’s PGpub: par. 0019).
(b) There is no direction or guidance presented for optimizing the regular perforation pattern, such as perforation size, shape, dimensions, alignment, spacing between perforations, depth of the perforations, area of perforation coverage, and so forth, as described previously, which Applicant would consider to meet the claimed invention to result in a regular perforation pattern avoiding local plastic yield under the claimed conditions. Further, a regular perforation pattern encompasses every pattern which comprises a plurality of perforations that isn’t irregular, rendering it unclear as to what “regular pattern of perforations” would result in the “optimized pattern of perforations” that passes the claimed test or properties.
(c) There is an absence of working examples concerning the optimization of the regular perforation pattern structure considered by Applicant to be configured to have an unchanged shape under the claimed conditions.
That is, the factors described in In re Wand have been fully considered and are specifically addressed as follows:
The breadth of the claims; (as explained above, the claims are broad in terms of the “regular pattern of perforations” as no guidance has been provided on what structurally constitutes or would satisfy an “optimized” regular perforation pattern, such as perforation size, shape, dimensions, alignment, spacing between perforations, depth of the perforations, area of perforation coverage, and so forth that avoid plastic yield when tested in the claimed manner)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (The geocell formed from a plurality of perforated polymeric strips having regular perforation patterns as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various regular perforation patterns to arrive at the claimed geocells having the claimed installation strain properties and improved avoidance to local plastic yield when tested under the claimed conditions)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; (the direction in the specification is lacking any details on how to optimize the regular perforation patterns or what may be considered a single optimized regular pattern in terms of structure, such as perforation size, shape, dimensions, alignment, spacing between perforations, depth of the perforations, area of perforation coverage, and so forth)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (Based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement issue.
Claims 1-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 4,
There appears to be no support in the specification for the limitation requiring the perforated are to contain “a regular pattern of perforations”. That is, the specification does not mention a “regular” pattern with only paragraph [0035] of the specification only generally referring to an optimized pattern and Figures 1-5 detailing a single pattern. That is, amending the claims to require a “regular” pattern is much broader than is supported in the specification as a “regular pattern” can be anything from the pattern disclosed in Figures 1-5 to pattern which arranges the perforations in a star shape, a circle shape, a spiral shape,  etc. Thus, the amendment to claims 1 and 4 are much broader than the pattern disclosed within the specification.
Regarding claims 2-3, 5-12, and 15,
The claims are rejected due to their dependency on claims 1 and 4. 
	
Response to Arguments
Applicant filed arguments on 06/12/2020; however, there does not appear to be any specific arguments towards the enablement or the new matter rejection presented in the previous Office action mailed 12/16/2019. As such, the rejections have been updated to reflect Applicant’s amended claims filed 06/12/2020 and have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783